In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-08-079 CR

____________________


DEROYCE MAY, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 260th District Court
Orange County, Texas

Trial Cause No. D-060090-R




MEMORANDUM OPINION
 We have before the Court a motion from the appellant, DeRoyce May, to dismiss his
appeal.  See Tex. R. App. P. 42.2.  The appellant personally requested that his appeal be
dismissed, and that request was submitted to the Court with a motion signed by attorney of
record.  The Court finds substantial compliance with the requirements for voluntary dismissal
of an appeal in a criminal case.  See Tex. R. App. P. 42.2(a).  Further compliance with Rule
42 is excused.  See Tex. R. App. P. 2. The appellant filed the motion to dismiss before we
issued our opinion on appeal.  We grant the motion and dismiss the appeal. 
	APPEAL DISMISSED.
                                                                            __________________________________
                                                                                              CHARLES KREGER
                                                                                                         Justice

Opinion Delivered April 30, 2008
Do not publish

Before Gaultney, Kreger, and Horton, JJ.